Citation Nr: 1037179	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a left leg disorder.  

4.  Entitlement to service connection for a left ankle disorder.  

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  

6.  Entitlement to service connection for a bilateral forearm 
disorder.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2004 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In the August 2004 decision, the RO denied the 
veteran's claim for service connection for a bilateral forearm 
condition.  In the June 2005 decision, the RO denied the 
veteran's claims for service connection for peripheral neuropathy 
of the left lower extremity, back, left hip, left leg, and left 
ankle conditions, and TDIU.  

In August 2007, the veteran and her sister, "L.M.", testified 
before the undersigned Veterans Law Judge during a personal 
hearing at the RO.  A transcript of that hearing is of record.  

In a November 2008 decision the Board addressed the issues 
currently on appeal.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Veterans Court).  In 
October 2009 the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs (the Parties), 
vacated the November 2008 decision and remanded the matter to the 
Board for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  A disorder of the Veteran's back, to include of her left 
sciatic nerve, did not have onset during active service, 
arthritis of the veteran's back did not manifest within one year 
of separation from active service, and a current disorder of the 
veteran's back is not otherwise etiologically related to the 
Veteran's service.  

2.  The Veteran does not have a disorder of the left hip that had 
onset during active service or is otherwise etiologically related 
to the Veteran's service.  

3.  The Veteran does not have a disorder of the left leg that had 
onset during active service or is otherwise etiologically related 
to the Veteran's service.  

4.  The Veteran does not have a disorder of the left ankle that 
had onset during active service or is otherwise etiologically 
related to the Veteran's service.  

5.  The Veteran does not have peripheral neuropathy of the left 
lower extremity that had onset during active service; peripheral 
neuropathy of the left lower extremity did not manifest within 
one year of separation from active service, and the veteran does 
not have peripheral neuropathy of the left lower extremity 
otherwise related to her active service.  

6.  The veteran does not have a disability of her forearms which 
had onset during her active service or is otherwise etiologically 
related to her active service.  

7.  The veteran's service-connected disabilities do not render 
her unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for a left hip disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

3.  The criteria for service connection for a left leg disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

4.  The criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

5.  The criteria for service connection for peripheral neuropathy 
of the left lower extremity have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  

6.  The criteria for service connection for a bilateral forearm 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

7.  The criteria for a total disability evaluation based on 
individual unemployability due to service- connected disabilities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Veteran's claims for service connection for back, left hip, 
left leg, and left ankle disorders as well as for peripheral 
neuropathy of the left lower extremity are all tied together.  
Essentially, she claims that these conditions derive from lifting 
heavy objects during service, resulting in injury to her back 
with radiculopathy and pain radiating into her left hip and left 
lower extremity.  

In the joint motion the Parties noted that the Veteran has been 
diagnosed with "sciatica" and found it unclear as to whether 
the Board had considered that diagnosis.  

In this regard, it is important to note that the Board has 
considered this diagnosis as inherent in her claim of a back 
disability with radiculopathy.  

In arguing that this disorder manifested during service, the 
Veteran points to reports during service of low back and right 
lower extremity symptoms, mischaracterizing those symptoms as 
being of her "left" leg and hip.  

Service treatment records document January 1975 and July 1975 
reports of back ache and pain radiating into the Veteran's right 
leg.  The Veteran reported that these symptoms were associated 
with her menstrual periods but she reported that the symptoms 
also occurred mid cycle.  In July 1975, straight leg raising was 
negative to 90 degrees bilaterally, motor strength was normal, 
there was no low back tenderness but the Veteran had four plus 
tenderness over the right ischial tuberosity and pain radiating 
down the right thigh.  The area was injected with xylocain with 
good relief of symptoms.  

July 1975 x-rays of the Veteran's lumbar spine showed endplate 
deformities of L1 and T12.  Otherwise the Veteran's lumbar spine 
was normal.  

The Veteran continued to complain of symptoms of the lumbosacral 
spine but contended that the symptoms were absent during a recent 
pregnancy.  Physical examination in January 1977 revealed marked 
tenderness of a notable lesion inscribed in the antrum of the 
vagina and areas of involvement to include the S2 and S3 
dermatomes of the back of the leg and the perivaginal areas.  All 
symptoms during service were from the low back to the right 
buttock and leg.  

The Board finds that service treatment records are absent for 
symptoms involving the Veteran's left hip or left lower extremity 
or anything that could be construed as a symptom involving her 
left sciatic nerve, providing evidence against her claim.  

A VA general medical examination was conducted in July 1989 with 
regard to claims unrelated to her current claim for a back 
disability.  Neurological examination of her extremities was 
normal with normal strength and sensation throughout, and 2 plus 
reflexes.  She reported symptoms involving her right hand at that 
time but had no reported symptoms of her lower extremities or 
back, providing factual evidence against her own claim at this 
time.  

September 2002 VA outpatient treatment notes document that the 
Veteran was working and going to night school working on a 
master's degree.  She had no complaints other than noting that 
she had gained weight.  November 2002 treatment notes document 
the Veteran's report that she had developed pain in her lower 
left extremity after climbing stairs two weeks earlier.  She also 
reported that she had pain and/or paresthesias in her right 
thigh.  She denied trauma and reported no history of similar pain 
in the past.  

The Board finds that this is the first report of lower left 
extremity symptoms of record.  

In June 2004, the Veteran reported left leg sciatica.  She 
described this as numbness in the anterior area of her left thigh 
and that this had been present for the past one and one-half 
years.  This note also documents that she had no other 
complaints.  Her past medical history, as recorded by the 
clinician included hypertension, onychomycosis, status post total 
abdominal hysterectomy, and sciatic of the left leg.  This 
treatment report is evidence against her claims.  

In the joint motion the Parties stated that the Board's reasoning 
was "unclear" as to why it found this treatment record to be 
evidence against the Veteran's claims.  October 2009 joint motion 
at 3-4.  

In this regard, the Board finds this is evidence against her 
claims because this report tends to show that her current 
disability involving her left leg, diagnosed as sciatica, had 
onset approximately two decades after separation from service.  
This is shown by the report her symptoms had been present for one 
and one-half years.  Taken with the fact that, as of June 2004, 
she been separated from active service for twenty-three years and 
the notation in that report that she had no other complaints, the 
note is evidence that she had not had symptoms of sciatica, her 
back, or her left lower extremity since service.  There is no 
evidence of symptoms from her back down to her left lower 
extremity, including sciatica, during service.  This first onset 
of symptoms one and one-half years before June 2004 is thus 
evidence that her current disability had onset many years after 
service and therefore service connection is not warranted.   

As to any symptoms of her back, in general, during service, the 
first report of symptoms in June 2004, along with the notation 
that she had no other complaints is evidence that any condition 
involving her back (in general) during service had resolved.  

Simply stated, it does not require medical expertise or any 
explicit statement of etiology (or lack thereof) to arrive at the 
conclusion that if she reported symptoms of her lower back of one 
and one-half years duration in June 2004 it follows that it is 
highly likely that complaints of pain on the other side of her 
back from twenty-three years ago were unrelated.  

Further, it clearly provides evidence against a finding that the 
Veteran has had problems since service.

In an October 2004 letter, the Veteran stated that she had 
reported severe pain in her left leg in 1975 while stationed at 
Scott Air Force base.  She stated that tests were run and that 
she began to receive "Depo" shots.  She also reported that this 
pain continued from 1975 until the current time, a statement 
which is clearly undermined by the facts cited above.  

With regard to the October 2004 letter, the Board finds that this 
is not an accurate account of the Veteran's service history.  
Rather, the history shows that the Veteran had pain radiating 
into her right lower extremity, not her left lower extremity.  In 
an October 1975 service treatment note the pain was described as 
radiating from the low back into the right hip and leg.  In a 
January 1977 service treatment note the pain was described as 
radiating from the pelvic area.  Clinicians first thought that 
the pain was due to nerve damage secondary to nerve block induced 
during childbirth in 1970.  Vaginal examination revealed a lesion 
the anterior superior aspect of the vagina.  Palpation of the 
area resulted in pains similar to those experienced while 
standing - burning, painful sensation in the posterior aspect of 
the right thigh.  

As between the Veteran's current report of left leg symptoms in 
service and the well documented service records reporting right 
leg symptoms, the Board finds the reports in the service records 
more probative.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

As between the Veteran's assertions that she has had pain since 
service and the treatment records which document her report of 
sciatica for one and one-half years and no other complaints, the 
Board finds the report of sciatica for one and one-half years and 
no other complaints more probative.  This is because the report 
of sciatica for one and one-half years and no other complaints 
was in the context of the Veteran seeking treatment where one 
would have a motivation to provide as accurate a picture as 
possible in order to facilitate proper diagnosis and treatment.  
Her other reports were made in the context of seeking 
compensation benefit where there is clearly a motivation to try 
to relate the symptoms to service.  

Service treatment records show that the Veteran was admitted to 
the Scott Air Force base medical center where she underwent a 
lumbosacral workup which revealed a normal lumbosacral spine.  
Vaginal examination revealed the notable lesion with areas of 
involvement to include that of the S2, S3 dermatomes on the back 
of the leg and perivaginal area with point tenderness over the 
posterior gluteal area.  She was scheduled for follow up for 
excision of vaginal mass.  A final diagnosis was hyperesthesia of 
the right posterior aspect, possible secondary to traumatic 
pudendal block with first childbirth, and, vaginal mass of 
unknown etiology.  

Of note is that the Veteran's first childbirth was in 1970, prior 
to service.  

Excision of the vaginal mass took place in February 1977.  The 
mass was connective tissue and skeletal muscle containing 
endometriosis.  She was started on depo provera injections for 
ovarian suppression.  

The Board finds that this evidence shows that the Veteran had 
neurological symptoms of her right lower extremity during 
service, not her left.  Further, these symptoms were attributed 
not to a spinal disorder but rather to a mass or an anesthetic 
nerve block from prior to service with no actual disability of 
the spine or right lower extremity, but involvement of the nerves 
affecting her right lower extremity.  

An August 2004 magnetic resonance imaging study (MRI) of the 
Veteran's lumbar spine revealed multi-level degenerative disc 
disease and disc bulges from T10 downwards, slight to mild spinal 
canal stenosis most prominent at L3-4, then L2-3, and L4-5, and 
small broad based central disc herniation at L3-4.  

In November 2006, VA afforded the Veteran an examination of her 
spine.  The examiner indicated that he had reviewed the Veteran's 
claims file and he discussed in detail the service medical 
records regarding her low back and right lower extremity 
symptoms.  He also documented the Veteran's reported history of 
her current low back and left lower extremity symptoms.  This 
included that one day six years earlier the Veteran began 
noticing increased back pain and the following day she could not 
get out of bed.  She explained that she had then come to the 
emergency room at the VA hospital and received an injection in 
her left buttock for pain relief.  She reported that following 
that injection she had numbness in her left anterior thigh down 
to the knee and the pain had subsided but the numbness remained.  
She also reported that three years ago she had a return of acute 
back pain with difficulty getting out of bed and that this more 
severe back pain had continued to the present.  She described the 
pain as radiating from her low back down to her left ankle.  

The examiner reported that subsequent diagnostic studies showed 
evidence of left peroneal neuropathy and possible radiculopathy 
symptoms.  This examiner diagnosed the Veteran with degenerative 
spondylosis of the lumbar spine.  

In discussing the Veteran's service medical history, the examiner 
noted that the findings on the military x-ray in 1975, of 
vertebral endplate deformity of L1 and T12 were not seen on the 
current x-rays.  This, he stated, indicated that those changes 
were a growth change which disappeared with time.  

Significantly, the examiner opined that the Veteran's current 
disorder of multilevel degenerative disc disease, with radiating 
leg pain, has occurred since the Veteran left the military and is 
an aging change.  Referring to the time interval from leaving the 
military until the onset of symptoms, the examiner opined that 
the Veteran's military condition service did not cause her 
current spinal condition.  

The examiner explained that the Veteran's current spinal 
condition is degenerative in nature and not related to any 
finding when she was in the military.  He concluded that the 
Veteran's current disorder affecting her thoracic and lumbar 
spine and the problems affecting her left leg, are not caused by, 
nor are they linked to a maturation of any findings noted while 
the Veteran was in service.  

No competent evidence of record provides a nexus between the 
Veteran's current back and left lower extremity disorder and her 
service.  In contrast, the examination report just discussed 
provides evidence against a finding of a nexus between her 
current back and left lower extremity disorder and service which 
the Board finds to be of high probative weight.   

Associated with the claims file are letters from "J.R.R.", the 
Veteran's sibling, and "A.L.C.", the Veteran's son.  J.R.R. 
reports that she had to transport the Veteran to Scott Air Force 
base for medical treatment from 1975 to 1977, and J.R.R. 
identified the Veteran's left leg and 'female problems' as the 
cause for that treatment.  A.L.C., reports that the Veteran often 
had to see a physician regarding her leg, but he does not specify 
which leg was symptomatic.  During the August 2007 hearing, the 
Veteran's sister, L.M. testified that the Veteran complained of 
back pain at the time of her separation from active service.  
Hearing transcript at 4.  

These reports are consistent with the service treatment records 
in that the reports document that the Veteran had back pain 
during service.  However, as explained below, this case turns on 
whether the Veteran's current back pain and left leg symptoms are 
etiologically related to her back pain and right leg symptoms 
suffered during service.  

The Board finds that this testimony and these letters are not 
evidence of such a relationship.  

Although the Veteran and her relatives have asserted that she 
suffered from her current symptoms since service, the Board finds 
the documented medical evidence more probative on this matter.  
From her separation from service in 1981 till her first report of 
low back symptoms in 2002, more than two decades elapsed.  This 
is evidence against a finding of continuity of symptomatology of 
her low back pain since service (particularly in light of the 
Veteran's own statements at that time).  In rendering a 
determination on the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of absence of 
complaints).  

Although the Veteran suffered right lower extremity and low 
back/pelvic symptoms during service, those symptoms were 
addressed during service by the excision of her vaginal mass.  
She had no left lower extremity symptoms during service.  Her 
spine was found to be normal during service, with the exception 
of endplate abnormalities which the examiner explained, in the 
November 2006 examination report, were developmental and no 
longer are present.  

Finally, any arthritis of the Veteran's spine, or for that 
matter, of her left lower extremity or hip, did not manifest 
within one year of separation from service.  Therefore, the 
presumptive provisions for chronic diseases are not for 
application.  

In short, the Veteran had different pathology during service, 
than she has now, and different symptoms (involving a different 
lower extremity) than she has now.  There is every indication 
that the Veteran's symptoms during service resolved following 
excision of the vaginal mass and that her current symptoms are 
unrelated to her in-service symptoms.  

The Board finds that the service treatment records, the post 
service treatment records, and, in particular, the opinion of the 
medical professional who examined the Veteran in November 2006, 
outweigh the reports of the Veteran and her relatives as to a 
nexus between her current low back and left lower extremity 
symptoms and her low back/pelvic pain and right lower extremity 
symptoms during service.  The examiner's report is more in line 
with the rest of the evidence of record than the accounts of the 
Veteran and her relatives.  This is particularly true given that 
the Veteran's current back and left lower extremity symptoms are 
attributed to degenerative disc disease of her spine and her 
spine and she had no degenerative disc disease of the spine 
during service.  

In the joint motion the Parties stated "[i]t is also unclear 
whether the Board's reasoning is consistent with the Court's 
recent holding in Clemons and cited to Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons the Veterans Court pointed out 
that when a pro se claimant requested service connection for post 
traumatic stress disorder (PTSD) but the record showed the 
claimant to have diagnosed psychiatric disease other than PTSD VA 
must read the claim as one for symptoms resulting from 
psychiatric disease irrespective of the Veteran's request for 
compensation for disability due to PTSD.  Id.  The idea being 
that what the Veteran was seeking benefits for was the disability 
caused by symptoms of the psychiatric disease, regardless of the 
specific diagnosis.  

The Parties pointed out that the Veteran has a diagnosis of 
"sciatica" and apparently were unsure as to whether the Board 
had considered that diagnosis.  The Board has not limited its 
decision to some particular diagnosis but rather has determined 
that the disability for which the appellant has sought 
compensation benefits is not due to service, whether such 
disability has been diagnosed as sciatica, or as some other 
condition.  The Board has referred to her sciatica and made 
explicit findings regarding her sciatica so clearly the Board has 
not limited her claim to exclude a claim for sciatica.  

In other words, the Board is not addressing a diagnosis but 
rather the disability from which the Veteran claims to suffer, 
regardless of the particular diagnosis or diagnoses.  

As the preponderance of the evidence of record is against a 
finding that there is a nexus between the Veteran's current low 
back and left lower extremity and her service, her claim must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Forearm disorder

Service treatment records are absent for any evidence of a 
disease, injury, or symptoms of the Veteran's forearms.  

Additionally, the record is absent for any evidence that the 
Veteran currently has any diagnosed disease or injury of her 
forearms.  

Service connection was established for right and left carpal 
tunnel syndrome in an August 1989 rating decision.  These 
disabilities have been evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 for partial paralysis of the median nerves.  
A July 1989 VA general medical examination report indicates that 
the Veteran had wrist and hand symptoms that were expected to 
continue indefinitely.  In her April 2004 claim, the Veteran 
requested a higher evaluation for what she described as her 
bilateral hand condition.  She also stated "I also get pain up 
both forearms (I wish to open a new claim for this condition)."  
To the extent that she was reporting pain originating from her 
service connected right and left carpal tunnel syndrome such 
symptoms are part and parcel to her already service-connected 
disability and she is already in receipt of compensation for that 
disability.  Additional compensation for the same manifestation, 
pain, for which she is already compensated would amount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  

In July 2004, VA afforded the Veteran a peripheral nerve 
examination with regard to her carpal tunnel syndrome.  During 
the examination the Veteran reported swelling, pain, and that her 
hands were numb in the morning upon awakening but that after she 
shakes her hands upon arising the numbness disappears for the 
remainder of the day.  Following physical examination, the 
examiner stated that the Veteran's chronic pain appeared to be 
more of an arthritic etiology as opposed to a neurologic 
etiology.  He reasoned that an arthritic etiology was more likely 
because numbness is the hallmark of carpal tunnel syndrome and 
the Veteran's numbness occurred only upon arising.  
Significantly, the examiner stated that the medical literature 
did not support a finding that the Veteran's arthritis was 
correlated with her carpel tunnel syndrome.  

There are no findings that the Veteran has arthritis or any other 
pathology involving her forearms.  From the July 2004 examination 
report it appears that the Veteran has arthritis of her hands.  
Assuming, arguendo, that she does have arthritis of her forearms, 
such does not warrant service connection.  There is no evidence 
of arthritis during service or within one year of separation from 
service.  Hence, the presumptive provisions for arthritis are not 
for application.  

There is no evidence of record favorable to a grant of service 
connection for disability resulting from disease or injury of 
either of the Veteran's forearms.  Absent proof that the Veteran 
has the claimed disability and that the disability had onset 
during her active service, there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no 
evidence of record shows that the Veteran currently has a 
disability of the forearms which had onset during her active 
service, her claims must be denied.

The Board finds that the service and post-service treatment 
records provide evidence against this claim, outweighing the 
Veteran's statements.  All evidence shows that the Veteran has 
non-service connected arthritis of the hands resulting in pain.  
If that pain radiates into her forearms from the non-service 
connected arthritis of her hands it follows that service 
connection is not warranted for the perceived pain of the 
forearms.  If she has arthritis of some other joint or some 
disease or injury of her forearm causing the pain, service 
connection is not warranted as service treatment records show 
that her forearms were without disease or injury.  If her 
service-connected carpal tunnel syndrome causes the radiated 
pain, such does not result in a separate disability of the 
forearms but is merely a symptom of her carpal tunnel syndrome 
for which she is already compensated.  Absent any showing of an 
additional disability of the Veteran's forearms, service 
connection on any basis is not warranted.  Cf. Ross v. Peake, 21 
Vet. App. 528, 532 (2008) (explaining that by definition, 
"secondary service connection requires the incurrence of an 
additional disability" (emphasis in the original)).  

Because the preponderance of evidence of record is against the 
Veteran's claim for service connection for a bilateral forearm 
disorder, her claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service- connected disability ratable at 60 percent 
or more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities resulting 
from common etiology or a single accident, (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple 
injuries incurred in action, or (5) Multiple disabilities 
incurred as a prisoner of war.  Id.  

Service connection has been established for left carpal tunnel 
syndrome and right carpal tunnel syndrome, each rated as 10 
percent disabling for a combined evaluation for compensation 
purposes of 20 percent disabling.  Disability ratings assigned 
for these disabilities do not meet the requirements set out in 
38 C.F.R. § 4.16(a).  However, the Board has reviewed whether 
evaluations are warranted for the Veteran's carpal tunnel 
syndrome, which would allow for application of 38 C.F.R. 
§ 4.16(a)  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the veteran, as well as the entire 
history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has considered whether the Veteran's service- connected 
disabilities warrant "staged ratings", that is, separate 
ratings for separate periods of time based on the facts found.  
See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board 
finds that the Veteran's right and left carpal tunnel syndrome 
are appropriately rated as 10 percent disabling for all periods 
of time on appeal.  

In determining the appropriate rating criteria for the Veteran's 
service-connected carpal tunnel syndrome, the Board notes at the 
outset that there is no diagnostic code directly on point.  When 
an unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The disability in question is rated by analogy under 38 C.F.R. § 
4.124a, Diagnostic Code 8515, for paralysis of the median nerve.  
The Board has reviewed other diagnostic codes and finds this to 
be the clearly most appropriate code.

Because the Veteran is right-hand dominant, her right CTS is 
rated as impairment of the major extremity and her left CTS is 
rated as impairment of the minor extremity.  38 C.F.R. § 4.69 
(2008).

Complete paralysis of the median nerve, with the hand inclined to 
the ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the thumb 
at right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, is rated 70 percent disabling if of the 
major side and 60 percent if of the minor side.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Severe incomplete paralysis of the median nerve is rated 50 
percent disabling if of the major side and 40 percent if of the 
minor side.  Id.  

Moderate incomplete paralysis of the median nerve is rated 30 
percent disabling if of the major side and 20 percent disabling 
if of the minor side.  Id.  

Mild incomplete paralysis of the median nerve is rated 10 percent 
disabling, regardless of which side is affected.  Id.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  

In July 2004, the Veteran underwent a VA examination to determine 
the extent of her carpal tunnel syndrome.  This included a review 
of her claims file by the examiner.  The Veteran reported chronic 
daily pain of both hands but that she has numbness of her hands 
only upon arising in the morning, after which she does not suffer 
from numbness for the rest of the day.  Physical examination 
showed normal appearing hands with no evidence of synovitis, 
edema, erythema, or heat.  There were mild Heberden nodes present 
but no gross deformities of the digits, no atrophy of the thenar 
or hypothenar muscles, and no interosseous atrophy.  Grip 
strength was 4 plus out of 5, bilaterally.  She has adequate 
pinch of the thumb and index finger and was able to oppose her 
thumb to all the remaining digits bilaterally.  Phalen test and 
Tinel were negative.  Neurovascular status was intact.  

The examiner stated that the Veteran's daily chronic pain was not 
the result of her carpal tunnel syndrome, but rather the result 
of arthritis not related to her carpal tunnel syndrome.  He 
explained that carpal tunnel syndrome was characterized by 
numbness and the Veteran's numbness and explained that the 
Veteran's numbness occurred only upon arising in the morning.  
From this, the examiner inferred that the Veteran's carpal tunnel 
syndrome was not productive of the chronic pain.  

Given that the only symptom attributed by the medical 
professional to the Veteran's carpal tunnel syndrome is early 
morning numbness, these disabilities more nearly approximate mild 
incomplete paralysis of the median nerve than moderate incomplete 
paralysis of the median nerve.  Therefore, the Board finds that 
her service-connected disabilities are properly evaluated at 10 
percent for right carpal tunnel syndrome and 10 percent for left 
carpal tunnel syndrome.  

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not 
met, entitlement to a TDIU on an extraschedular basis may be 
considered when the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training, and previous work experience, but not to the 
veteran's age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Analysis under 38 C.F.R. § 4.16(b) in this case amounts to 
determining whether the Veteran's service-connected disabilities 
render her unable to secure or follow a substantially gainful 
occupation.  The Board finds that this is not the case.  

In a writing received by VA in May 2004, the Veteran stated that 
she had once worked as a beautician, could not work as a 
beautician any longer due to the pain in her hands, had been 
retrained as a teacher, and was finding it difficult to obtain 
employment due to her disability.  

The Board finds that this is evidence only that the Veteran 
cannot, at least by her account, work as a beautician.  This is 
not evidence that her carpal tunnel syndrome makes her unable to 
secure and follow any substantially gainful occupation.  This is 
particularly true given the Veteran's level of education.  

Also of record is a letter signed by the Veteran's VA primary 
care physician, dated in August 2004, in which the physician 
stated that the Veteran was being treated for a back condition 
and was unable to work at that time. 

Importantly, this is actually highly probative evidence against 
the Veteran's claim for a TDIU because this evidence tends to 
show that, to the extent that the Veteran is unemployed due to 
medical reasons, the medical reasons have to do with her 
nonservice-connected back disorder; not her service-connected 
bilateral carpal tunnel syndrome.  

September 2002 VA outpatient treatment notes document that the 
Veteran was working and going to night school to attain a 
master's degree at that time.  March 2004 VA treatment notes 
document the Veteran's report that she had earned a masters 
degree but had been laid off from her teaching job the previous 
July.  She reported that she had applied for a substitute 
teaching job.  June 2004 VA treatment notes document the 
Veteran's report that she was laid off from her job over the past 
three to four months.  

These treatment notes are found by the Board to provide evidence 
against the Veteran's claim.  Her characterization of having been 
"laid off" from her teaching job is evidence that her 
employment was not terminated due to disability resulting from 
her carpal tunnel syndrome, or, for that matter, for any 
disability.  Indeed, these reports are evidence that no medical 
condition prevented the Veteran from securing and following a 
substantially gainful occupation.  

In that regard, the Veteran stated that she had been laid off 
from her job as a teacher but that she was seeking a job as a 
substitute teacher.  This is evidence that even the Veteran did 
not believe she was unable to secure and follow a substantially 
gainful occupation because, had this been the case, it would make 
little sense to continue to seek employment.  

During the July 2004 VA examination of her carpal tunnel 
syndrome, the Veteran reported that when her teaching occupation 
had required a lot of chalkboard writing she had assigned this 
writing task to her students.  She explained that her hands 
became painful on extended writing.  

As explained above, the examiner attributed this pain to other 
than her service-connected disability.  Regardless, this is not 
evidence that the Veteran's carpal tunnel syndrome rendered her 
unable to secure and follow any substantially gainful occupation, 
only that she needed to make some adjustments in her work because 
of pain in her hands.  This report provides evidence against her 
claim for a TDIU.  

In this regard, it is important for the Veteran to understand 
that any compensable service connected evaluation indicates some 
limitation of function, but not necessarily "unemployability". 

In a November 2004 letter, the Veteran contended that she had 
lost her job because she cannot work because of severe back and 
leg pain.  

Again, this statement is more evidence that any inability to work 
for medical reasons is due to nonservice-connected disability 
(back and leg), not her service-connected carpal tunnel syndrome.  

A January 2005 determination of the Social Security 
Administration (SSA) indicates that the Veteran was considered 
disabled for SSA purposes since August 2003, with a primary 
diagnosis of discogenic and degenerative disorders of the back 
and a secondary diagnosis of essential hypertension.  These 
records provide evidence against the Veteran's claim as the 
records indicate that the Veteran is not unable to secure and 
follow a substantially gainful occupation due to her service 
connected disabilities, but rather, due to nonservice-connected 
disabilities (back and hypertension).  This evidence is clear. 

There is no evidence of record that the Veteran is unable to 
secure and follow a substantially gainful occupation due to her 
carpal tunnel syndrome.  The Board has also considered the 
Veteran's employment history and education.  By her own account 
she has worked in more than one field.  Also by her own account 
she has attained a significant level of education, earning a 
graduate degree.  While the Veteran may have some difficulty 
writing for an extended period due to pain of her hands, and 
wrists, including radiated pain into her forearms, medical 
evidence of record shows that this pain is not due to a service-
connected disability.  

In short, nearly all evidence of record is against a grant of a 
TDIU.  Hence the Veteran's claim for a TDIU must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the instant case, the Veteran was not provided notice as to 
how VA assigns disability ratings and effective dates in the 
event that a claim establish service connection is granted.  
However, neither the RO nor the Board has granted service 
connection for any of the disabilities on appeal for which 
service connection was sought.  Nor, for that matter, has the RO 
or the Board granted a TDIU.  Therefore, no disability rating or 
effective date will be assigned.  In short, as neither the RO nor 
the Board reaches the downstream elements of a disability rating 
and effective date for any of the conditions for which service 
connection was sought, nor reaches the downstream element of an 
effective date for a TDIU, the absence of notice as to these 
downstream elements amounts to harmless error.  

VA's remaining VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in April 2004, September 2004, and 
January 2005.  The April 2004 letter informed the Veteran of what 
evidence was required to substantiate the claim for service 
connection for a bilateral forearm condition and of her and VA's 
respective duties for obtaining evidence.  This letter was sent 
to the Veteran prior to the initial unfavorable decision on the 
claim by the RO.  

The September 2004 letter informed the Veteran of what evidence 
was required to substantiate the claims for service connection 
for back, left hip, left leg, left ankle, and peripheral 
neuropathy of the lower extremities.  This letter also informed 
the veteran of her and VA's respective duties for obtaining 
evidence.  The letter was sent to the Veteran prior to the 
initial unfavorable decision on these claims by the RO.  

The January 2005 letter informed the Veteran of what evidence was 
required to substantiate the claim for a TDIU and of her and VA's 
respective duties for obtaining evidence.  The letter was sent to 
the Veteran prior to the RO's initial unfavorable decision on the 
claim for a TDIU.  

Also of record is a letter sent to the Veteran in January 2008.  
That letter was sent to an address that the Board does not find 
of record.  That notice was returned to VA from the U.S. Postal 
Service.  Hence, this letter is without effect.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, VA 
treatment records, and, from the Social Security Administration 
(SSA), medical and administrative records regarding the Veteran's 
claim for SSA disability benefits.  The service treatment records 
include records of treatment at Scott Air Force Base Medical 
facilities for back pain, a vaginal mass, right leg pain, and 
endometriosis.  An opportunity for the Veteran to set forth her 
contentions was provided during the hearing before the 
undersigned Veterans Law Judge.  

Appropriate examinations were afforded the Veteran in July 2004 
and November 2006.  The July 2004 examination addressed all of 
the Veteran's service- connected disabilities and thus 
sufficiently addressing her claim for a TDIU.  Similarly, this 
examination addressed the Veteran's claim for service connection 
for a bilateral forearm disorder because, by the Veteran's own 
account, this consisted of pain radiated from her hands and 
wrists to her forearms.  The November 2006 examination was 
sufficient with regard to her claims for service connection for a 
back disorder and for disorders of her lower extremities.  

Neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


